Hayward, Parker & O’Leary, Esqs,                            HEARING DATE:      7/28/2020
Attorneys for Debtors                                       HEARING TIME:      9:00 AM
225 Dolson Ave. Suite 303
P.O. Box 929
Middletown, NY 10940
Tel: 845-343-6227
Michael O’Leary, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re:

        RACHEL ELVIRA LAGODKA
                                                            Chapter 13
                                                            Case No. 16-36915 (cgm)
                                    Debtors.
--------------------------------------------------------x

                                          NOTICE OF HEARING

        NOTICE IS HEREBY GIVEN upon the motion dated June 12, 2020 of debtor Rachel

Elvira Lagodka (the “Debtor”), that on July 28, 2020 at 9:00 a.m., or as soon thereafter as

counsel may be heard, the Debtor shall apply to the Honorable Cecelia G. Morris, Chief United

States Bankruptcy Judge, at the U.S. Bankruptcy Court, 355 Main Street, Poughkeepsie, New

York 12601 (the “Hearing”) for an Order, pursuant to FRBP Rule 3002.1(e), determining that the

sum sought in an Official Form 410S2 “Notice of Prepetition Mortgage Fees, Expenses and

Charges” filed in connection with Claim No. 5 on January 28, 2020 shall not recoverable against

debtor or debtor’s principal residence located at 30 Plattekill Avenue, New Paltz, New Yok

12561 .

        PLEASE TAKE FURTHER NOTICE that any opposition to the Motion shall be in

writing and shall conform to the Federal Rules of Bankruptcy Procedure and Local Rules of the
Bankruptcy Court, shall set forth the name of the objectant, the basis for the objection, and the

specific grounds therefore, and shall be filed with the Bankruptcy Court electronically in

accordance with General Order M-242, as amended, and shall further be served upon Hayward,

Parker & O’Leary, Esqs., Michael O’Leary, Esq., P.O. Box 929, Middletown, New York 10940,

so as to be actually received not less than seven (7) days prior to the hearing date.

       PLEASE TAKE FURTHER NOTICE, that the Hearing may be adjourned from time-to-

time upon the record of the Hearing without further notice thereof being required. Your failure

to object to the relief requested in the Motion may be deemed a waiver of any such objection and

the relief requested may thereupon be granted.

Dated: Middletown, NY
       June 15, 2020
                                                      s/ Michael O’Leary, Esq.
                                                      Hayward, Parker & O’Leary
                                                      Attorneys for Debtor
                                                      225 Dolson Avenue, Suite 303
                                                      PO Box 929
                                                      Middletown, NY 10940
                                                      Tel. (845) 343-6227
                                                      Fax (845) 343-1927
                                                      Email HPOPlaw@gmail.com
Hayward, Parker & O’Leary, Esqs.
Attorneys for Debtors
225 Dolson Ave. Suite 303
P.O. Box 929
Middletown, NY 10940
Tel: 845-343-6227
Michael O’Leary, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re:

        RACHEL ELVIRA LAGODKA
                                                            Chapter 13
                                                            Case No. 16-36915 (cgm)

                                    Debtors.
.
--------------------------------------------------------x


                  MOTION PURSUANT TO FRBP RULE 3002.1(e) SEEKING
                   DETERMINATION THAT CERTAIN POST-PETITION
                  CHARGES AND EXPENSES WERE NOT REQUIRED BY
                   UNDERLYING AGREEMENT OR APPLICABLE NON-
                   BANKRUPTCY LAW AND ARE NOT RECOVERABLE
                       AGAINST DEBTOR OR HER RESIDENCE


TO:     THE HONORABLE CECELIA G. MORRIS
        CHIEF UNITED STATES BANKRUPTCY JUDGE

        Chapter 13 debtors Rachel Elvira Lagodka (the “Debtor”) now move this Court for a

determination that a “2017 Delinquent Tax Advance” asserted in a “Notice of Prepetition

Mortgage Fees, Expenses and Charges” was not incurred in connection with the mortgage

holder’s Claim No. 5 and is not recoverable against the debtor or her residence, and that such

alleged payment was not required by the underlying agreement or applicable non-bankruptcy law

to cure a default or maintain payments in accordance with 11 USC §1322(b)(5), and in support

thereof respectfully show as follows:
       1.      FRBP Rule 3002.1(c) provides in pertinent part that:

               “(c) The holder of the claim shall file and serve on the debtor, the
               debtor’s counsel and the trustee a notice itemizing all fees,
               expenses or charges (1) that were incurred in connection with the
               claim after the bankruptcy case was filed, and (2) that the holder
               asserts are recoverable against the debtor or the against the
               debtor’s principal residence. This notice shall be served within
               180 days after the date on which such fees, expenses, or charges
               are incurred.

       2.      FRBP Rule 3002.1 (e) provides in pertinent part that:

               “(e) On motion of a party in interest filed within one year after
               service of a notice under subdivision (c) of this rule, the court
               shall, after notice and hearing, determine whether payment of any
               claimed fee, expense or charge is required by the underlying
               agreement and applicable non-bankruptcy law to cure a default or
               maintain payments in accordance with §1322(b)(5)…”.

       3.      Pursuant to FRBP Rule 3002.1(c), on January 28, 2020 an Official Form 410S2

“Notice of Prepetition Mortgage Fees, Expenses and Charges” was filed in connection with

Claim No. 5 by US Bank, NA, as indenture trustee, for the holders of the CIM Trust 2018-R2,

Mortgage-Backed Notes, Series 2018-R2 (hereafter referred to as “US Bank Notice”) asserting

that on 8/1/19 a “2017 Delinquent Tax Advance” was paid in the amount of $7,204.62. See

Exhibit “A” annexed hereto. This US Bank Notice was filed exactly 180 days after the purported

payment of a “Delinquent Tax Advance”, and was purportedly filed in connection with Claim

No. 5 filed by Beneficial Homeowner Service Corporation on February 27, 2017, relevant

portions of which are annexed hereto as Exhibit “B”. While the US Bank Notice was timely

filed debtor asserts (1) it was not filed by “the holder of the claim [No. 5]”, as required by FRBP

Rule 3002.1(c), and (2) there were no delinquent taxes owed for 2017 at the time of the

purported Delinquent Tax Advance.
       4.     On August 1, 2019 there were no delinquent, post-petition property taxes owed by

debtor for 2017, or for any other year. Upon information and belief, the creditor asserts the

purported $7,204.62 payment was made to the Ulster County Department of Finance. Debtor

asserts said payment should never have been made.

                             RELEVANT BACKGROUND

       5.     Debtor resides at 30 Plattekill Avenue, New Paltz, New York 12561. Her 2016-

2017 school taxes covered the period from July 1, 2016 through June 30, 2017 and were required

to be paid to her local school district by September 30, 2016. When debtor failed to timely pay

said school taxes they were re-levied to the Ulster County Department of Finance during

November, 2016. Debtor filed her Chapter 13 petition on November 19, 2016, at which time her

2016-2017 school taxes were past due and owing. The Ulster County Commissioner of Finance

(hereafter “Ulster County”) filed Claim No. 3 on January 27, 2017 to recover said 2016-2017

school taxes. Relevant portions of Claim No. 3 are annexed as Exhibit “C”. These 2016-2017

school taxes were provided for in debtor’s confirmed Chapter 13 Plan and were being paid by the

Chapter 13 Trustee to Ulster County, pursuant to Category 4(a) of debtor’s confirmed First

Amended Chapter 13     Plan (see ECF Docket Entry Nos. 62 & 19). However, Ulster County

received and accepted an unsolicited and unexpected sum of money from a third party, purported

to be $7,204.62, which were applied toward debtor’s 2016-2017 school tax obligation.

Subsequent Trustee distribution payments on Claim No. 3 were returned to the Trustee by Ulster

County.
           NO DELINQUENT POST-PETITION PROPERTY TAXES WERE DUE

          6.      Debtor is a resident of the Village of New Paltz, which is located in the Town of

New Paltz, Ulster County, New York, and as such she had to pay property taxes for 2017 as

follows: County & Town taxes; School taxes (covering 7/1/17 to 6/30/18); Village taxes. All

such taxes were paid by debtor long prior to the purported payment set forth in the US Bank

Notice.

                  A) Annexed as Exhibit “D” is a Taxpayer’s Receipt evidencing payment of

debtor’s 2017 Town and County taxes on January 18, 2017 in the amount of $2,758.47.

Accordingly, the 2017 Town and County taxes were paid in full by debtor.

                  B) Annexed as Exhibit “E” is (1) a front and back copy of debtor’s cancelled

check no. 637 in the sum of $2,592.25 paid to the school tax collector. Said check was dated

9/27/17 and was deposited by the “NPCSD” (New Paltz Central School District) on that same

date; and (2) a Receipt from the New Paltz Central School District evidencing said payment.

This payment covers the first ½ of the 2017-2018 School taxes. Annexed as Exhibit “F” is (1) a

front and back copy of debtor’s cancelled check no. 661 in the sum of $2,644.10 paid to the

school tax collector. Said check was dated 10/21/17 and was deposited by the “NPCSD” (New

Paltz Central School District) on October 23, 2017, representing payment of the second ½ of the

2017-2018 School taxes; (2) a Receipt from the New Paltz Central School District evidencing

said payment; and (3) a New Paltz Central School District Tax Certification acknowledging the

2017-2018 school taxes were paid in full. Accordingly, the 2017-2018 School taxes were paid in

full by debtor.

                  C) Annexed as Exhibit “G” is (1) a front and back copy of debtor’s cancelled

check no. 659 in the sum of $1,428.01 paid to the Village of New Paltz for the Village tax. Said
check was dated 9/14/17 and was deposited into the Village of New Paltz General Account.

Accordingly, the 2017 Village taxes were paid in full by debtor.

       7.      The purported $7,204.62 payment for a “2017 Delinquent Tax Advance” was (1)

not “incurred in connection with the claim [No. 5] after the bankruptcy case was filed”, as

required by FRBP Rule 3002.1(c)(1), because all 2017 property taxes had ben paid by debtor

well over one year prior to said purported payment. Further, the purported $7,204.62 payment is

not “required by the underlying agreement and applicable non-bankruptcy law to cure or

maintain payments”, as required by FRBP Rule 3002.1(e), because the underlying agreement and

applicable non-bankruptcy law do not require the mortgage holder to duplicate property tax

payments already paid by debtor. Accordingly, the Court should determine that the purported

payment of $7,204.62 is not recoverable against the debtor or her residence.

                    NOT FILED BY HOLDER OF CLAIM NO. 5

       8.      That at all times relevant herein, neither US Bank, NA nor the CIM Trust 2018-

R2, Mortgage-Backed Notes, Series 2018-R2 were the holders of the mortgage encumbering

debtor’s residence, nor were said entities the holders of Claim No. 5.

       9.      When the US Bank Notice was filed on January 28, 2020 the mortgage holder of

the mortgage holder or record was Madison Revolving Trust 2017, not US Bank, NA or the CIM

Trust 2018-R2, Mortgage-Backed Notes, Series 2018-R2. Annexed as Exhibit “H” are data

print-outs from the on-line records of the Ulster County Clerk’s Office evidencing the history of

this mortgage, which was originally held by Beneficial Homeowner Service Corporation

(“Beneficial”), who thereafter assigned it to MTGLQ Investors LP, who thereafter assigned it to

Madison Revolving Trust 2017. Madison Revolving Trust 2017 has been the mortgage holder

of record at all times since March of 2018.
         10.   When the US Bank Notice was filed on January 28, 2020 the holder of Claim No.

5 was Madison Revolving Trust 2017, not US Bank, NA or the CIM Trust 2018-R2, Mortgage-

Backed Notes, Series 2018-R2. Claim No. 5 was filed by Beneficial—see annexed Exhibit “B”.

On December 29, 2017 Beneficial transferred Claim No. 5 to Madison Revolving Trust 2017,

who was the holder of said Claim on the date the US Bank Notice was filed. Said Transfer of

Claim appears as ECF Docket Entry No. 52, and relevant portions thereof are annexed as Exhibit

“I”.

       11.      Reported cases have strictly construed the 180-day deadline provided by FRBP

Rule 3002.1(c). See In re Raygoza, 556 BR 813 (SD Texas, 2016). It is brought to the Court’s

attention that on February 14, 2020 Madison Revolving Trust 2017 did transfer its interest in

Claim No. 5 to Select Portfolio Servicing, Inc. as servicer for US Bank National Association, as

indenture trustee for the holders of CIM Trust 2018-R2, Mortgage-Backed Notes, Series 2018-

R2. Said Transfer of Claim appears as ECF Docket Entry No. 63, and relevant portions thereof

are annexed as Exhibit “J”.    This Transfer of Claim was not signed until 2 days after the

expiration of the 180-day deadline set forth in FRBP Rule 3002.1(c), and said Transfer was not

actually filed with the Court until 17 days after the expiration of said 180-day deadline. It is

respectfully submitted that this untimely transfer does not sanitize this troubling scenario and

does not alter the fact that the US Bank Notice was filed by a party who had no interest

whatsoever in Claim No. 5.

       12.     In view of the foregoing, the US Bank NA Notice was not filed by a “holder” of

Claim No. 5 and for that reason should be determined to be invalid and cancelled and of no force

and effect.
       13.    In view of the foregoing debtor requests an Order be entered: (1) determining that

the expenses and charges set forth in the “Notice of Prepetition Mortgage Fees, Expenses and

Charges” filed on January 28, 2020 were not incurred in connection with Claim No. 5 after the

bankruptcy case was filed; (2) determining that the expenses and charges set forth in the “Notice

of Prepetition Mortgage Fees, Expenses and Charges” filed on January 28, 2020 were not

required by any underlying agreements or applicable non-bankruptcy law to cure a default or to

maintain payments in accordance with 11 USC §1322(b)(5); (3) determining that the “Notice of

Prepetition Mortgage Fees, Expenses and Charges” filed on January 28, 2020 was not filed by

the holder of Claim No. 5; (4) determining that the expenses and charges set forth in the “Notice

of Prepetition Mortgage Fees, Expenses and Charges” filed on January 28, 2020 are not

recoverable against debtor or debtor’s principal residence located at 30 Plattekill Avenue, New

Paltz, New Yok 12561; (5) directing any other fees, charges and/or expenses that Madison

Revolving Trust 2017 or Select Portfolio Servicing, Inc. as servicer for US Bank National

Association, as indenture trustee for the holders of CIM Trust 2018-R2, Mortgage-Backed Notes,

Series 2018-R2 or US Bank, NA, as indenture trustee, for the holders of the CIM Trust 2018-

R2, Mortgage-Backed Notes, Series 2018-R2, or their successors and assigns, might assert in

connection with Claim No. 5, up through and including the date of this Court’s directive, be

deemed invalid and cancelled and of no force and effect; and (6) directing that any attempt by

Madison Revolving Trust 2017 or Select Portfolio Servicing, Inc. as servicer for US Bank

National Association, as indenture trustee for the holders of CIM Trust 2018-R2, Mortgage-

Backed Notes, Series 2018-R2 or US Bank, NA, as indenture trustee, for the holders of the CIM

Trust 2018-R2, Mortgage-Backed Notes, Series 2018-R2, or their successors and assigns, to

collect any other post-petition amounts for fees, charges and/or expenses, up through and
including the date of this Court’s directive, shall be deemed a willful violation of the automatic

stay and of this Court’s directive and shall be punishable by this Court’s contempt powers.

       13.      No prior application has been made for the relief sought herein.

       WHEREFORE, the Debtors seek the entry of an Order in accordance with the foregoing

and further granting to debtor such other and further relief as is just and proper.


Dated: Middletown, New York
       June 15, 2020
                                               Hayward Parker & O’Leary, Esqs.

                                       By:     s/ Michael O’Leary
                                               Attorneys for Debtors
                                               225 Dolson Ave., Suite 303
                                               P.O. Box 929
                                               Middletown, NY 10940
                                               Tel. (845) 343-6227
                                               Fax (845) 343-1927
                                               Email HPOPlaw@gmail.com
